        Case 1:01-cv-01357-RCL Document 762 Filed 11/20/20 Page 1 of 13

                                                                    PUBLIC REDACTED COPY


                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
JOHN DOE I, et al.,                     )
                                        )
            Plaintiffs,                 ) Civil Action No. 01-1357 (RCL/AK)
                                        )
v.                                      )
                                        )
EXXON MOBIL CORPORATION, et al.,        )
                                        )
            Defendants.                 )
                                        )


                    PLAINTIFFS’ MOTION REQUESTING RELIEF
                 REGARDING EMOI AND EMC RULE 30(b)(6) DEPOSITIONS

       In accordance with this Court’s Order of October 14, 2020, Dkt. 758, Plaintiffs have

noticed the Rule 30(b)(6) depositions of EMOI and EMC. Plaintiffs have indicated we are

prepared to proceed with the EMOI Rule 30(b)(6) deposition on any date between January 11

and January 31, 2020. Consistent with their longstanding opposition to these depositions,

Defendants have now said they will not make either of these witnesses available before the final

week of discovery (February 15-19), at which time Defendants indicate the witnesses will then

be made available in Singapore (as a result, each deposition will commence at 7 p.m. Eastern

time in the United States). Exxon has declined repeated requests to identify either witness.

       Plaintiffs file this motion seeking limited relief. Plaintiffs respectfully request that

Defendants be directed to produce the EMOI Rule 30(b)(6) witness at any date convenient for

Defendants between January 11-31, 2020, and the EMC witness at any convenient date one week

or later after the EMOI witness is deposed. Pursuant to this Court’s Order, these depositions

were noticed on October 26, and this affords ample time (as much as three months) for

Defendants to prepare their witnesses. It also avoids the problems and litigation delays likely to

arise if Defendants delay these depositions until the final week of discovery. Plaintiffs conferred
        Case 1:01-cv-01357-RCL Document 762 Filed 11/20/20 Page 2 of 13

                                                                    PUBLIC REDACTED COPY


with Defendants several times before filing this motion, and the parties communicated in

writing,1 but Defendants have made clear they are unwilling to make either of their Rule 30(b)(6)

witnesses available prior to the final week of fact discovery.

       In support of this motion, the Court should be advised of the following:

       1.      The Court’s August 10, 2020 and October 14, 2020 Orders authorized Plaintiffs to

proceed with these Rule 30(b)(6) motions and set forth the terms for doing so. Dkt. 719 at 5-6;

Dkt. 758. In accordance with those Orders, Plaintiffs conferred with Defendants on October 22

and again on October 26, and served notices of the depositions later on October 26. The notices

are appended hereto as Exhibit A & B.

       2.      Defendants served written objections to the notices on October 30, 2020. Exhibits

C & D. Plaintiffs responded in writing on November 2 (Exh. H) and again conferred with Exxon

on November 6. Based on the parties’ communications, Plaintiffs agreed to limit the time period

covered by the depositions, in addition to other limitations Plaintiffs had already set forth

regarding the depositions. These limitations are described in footnote 2 below.2 When the


1
  See Exhibits E-N.
2
  Plaintiffs have endeavored to be very mindful to the Court’s instructions about achieving an
appropriate balance and, accordingly, narrowed the original requests and made the depositions
subject to a number of limitations. These are set forth in the EMOI notice (the EMC notice
includes similar limitations):
         • Except with respect to two topics (the vital projects designation and the specific
              events involving the plaintiffs) “the deposition shall be limited to information known
              or reasonably available to the organization between July 1, 1998 and December 31,
              2002.” Exh. A. After conferring with Defendants, Plaintiffs agreed to narrow this
              further to an end date of June 30, 2001 (with limited exceptions set forth in Exhibit
              A).
        •   Except with respect to the vital projects designation, “the Matters on which
            Examination is Requested … are further limited to: (a) EMOI’s communications to,
            from, copied (or otherwise with) officials, employees, contractors or agents of
            Defendant Exxon Mobil Corporation, Mobil Corporation, their subsidiaries or other
            business entities within their corporate families [including entities described in
            footnote 1 to the notice]; (b) subjects or matters discussed or referenced in

                                                  2
        Case 1:01-cv-01357-RCL Document 762 Filed 11/20/20 Page 3 of 13

                                                                   PUBLIC REDACTED COPY


parties conferred, Defendants expressed no interest in discussing any of the topics set forth in the

deposition notices (other than discussion of the time period involved). Subsequent to these meet

and confers, Defendants elected not to file a motion for a protective order by the deadline

established by the Court or, for that matter, at any time. Dkt. 758 at 5 (Ordering that “any

motion for a protective order to further limit the scope of the Rule 30(b)(6) depositions be filed

no later than November 9, 2020”). Having declined to do so, it is well-established that

Defendants have an obligation to prepare witnesses to testify at the depositions as noticed.3



            documents produced by the Defendants in this litigation; (c) factual statements and
            allegations in Defendants’ pleadings in this litigation; and (d) factual statements and
            allegations in publicly available materials.
        •   “Although the Matters covered by these Topics include documents already produced
            or otherwise filed or used in this litigation, this Notice does not request that you
            review your other documents that are maintained in Indonesia and have not
            previously been produced in this litigation.” Exh. A.
        •   Plaintiffs have also made clear, of course, that that they will proceed in accordance
            with the Court’s direction that “plaintiffs may not re-ask questions to which a
            responsive answer was provided in a previous 30(b)(6) deposition of the same
            corporation.” Dkt. 758 at 4.
3
  See, e.g., Beach Mart, Inc. v. L&L Wings, Inc., 302 F.R.D. 396, 406 (E.D.N.C. 2014) (“The
proper procedure to object to a Rule 30(b)(6) deposition notice is not to serve objections on the
opposing party, but to move for a protective order. ‘Put simply and clearly, absent agreement, a
party who for one reason or another does not wish to comply with a notice of deposition must
seek a protective order.’”) (citation omitted); accord Rembrandt Diagnostics, LP v. Innovacon,
Inc., 16-cv-069 CAB (NLS), 2018 WL 692259, at *3 (S.D. Cal. Feb. 2, 2018) (“[T]he ‘proper
procedure to object to a Rule 30(b)(6) deposition notice is not to serve objections on the
opposing party, but to move for a protective order.’ A corporate deponent cannot simply make
‘objections and then provide a witness that will testify only within the scope of its objections.’”)
(citation omitted); Rutherford v. Evans Hotels, LLC, 18cv435-JLS(MSB), 2018 WL 6246516, at
*3 (S.D. Cal. Nov. 29, 2018) (same); Brooks v. Phoenix Metals Co., 1:15-cv-3612-ODE-JKL,
2016 WL 11588061, at *2 (N.D. Ga. Aug. 19, 2016) (“The weight of authority holds that a party
cannot unilaterally avoid preparing a corporate representative on a topic simply by lodging
objections to a 30(b)(6) topic, and instead, the party must seek a protective order.”); Robinson v.
Quicken Loans, Inc., 3:12-cv-00981 , 2013 WL 1776100, at *3 (S.D. W.Va. Apr. 25, 2013)
(same); New England Carpenters Health Benefits Fund v. First Databank, Inc., 242 F.R.D. 164,
166 (D. Mass. 2007) (“[A] party cannot decide on its own to ignore [a Rule 30(b)(6)] notice.
Rather, if counsel …was of the view that the plaintiff’s 30(b)(6) deposition notice was defective
or improper in some way … it was [the defendant’s] burden to seek a protection pursuant to Rule

                                                 3
        Case 1:01-cv-01357-RCL Document 762 Filed 11/20/20 Page 4 of 13

                                                                   PUBLIC REDACTED COPY


       Although the Court Order ordered the parties to meet and confer to “schedule times for

the Rule 30(b)(6) depositions, which shall be taken no earlier than January 11, 2021,” Dkt. 758 at

4, Defendants have not been willing to confer about that issue in any meaningful way. Instead,

Defendants have simply insisted they will not make either of the Rule 30(b)(6) witnesses

available at any time before the final week of fact discovery. Defendants have also stated that

both witnesses – or a single witness – will appear in Singapore, the depositions will therefore

begin at 7 p.m. Eastern, and the depositions must be completed during the final week of

discovery. Although it is evident that Defendants know the witness(es) that will appear,

Defendants have declined requests to identify the witness(es). 4




26(c) … What is not proper practice is to refuse to comply with the notice, put the burden on the
party noticing the deposition to file a motion to compel, and then seek to justify non-compliance
in opposition to the motion to compel. Put simply and clearly, absent agreement, a party who for
one reason or another does not wish to comply with a notice of deposition must seek a protective
order.”);
4
  At one point, Defendants suggested that a single witness would testify simultaneously on behalf
of both EMOI and EMC and indicated that if Plaintiffs would not agree to this, Defendants
would make the EMC witness available immediately after the EMOI deposition was concluded
(i.e., presumably long after midnight). When Plaintiffs would not agree to this, Defendants
agreed to produce witnesses on separate dates, but continued to insist that neither the EMOI nor
EMC witness would be made available until the final week of discovery. Plaintiffs do not object
to the witnesses appearing in Singapore or the depositions commencing at 7 p.m. Eastern as long
as there is some reasonable interval of days between the depositions. Plaintiffs have advised
Defendants that after the EMOI deposition is completed, Plaintiffs will make a good faith
evaluation of the time needed for the EMC deposition.
Although Defendants will not identify the EMOI or EMC designee, it is evident that they know
the identity of these designees. Defendants have indicated the witness(es) must be deposed in
Singapore (even though EMC is in the United States), that “[o]ur designee likely will be a
Singapore-based senior executive who has significant work responsibilities” (Exh. I at 2), and
“our Rule 30(b)(6) designee is fluent in English.” Exh. M at 2. Defendants know that
withholding this information will impede Plaintiffs from identifying documents or other
information specific to their designated witnesses that can be used for impeachment and prevents
any meaningful assessment of Defendants’ claim that their witness(es)’ schedules precludes a
deposition on any day before the final week of discovery.

                                                 4
        Case 1:01-cv-01357-RCL Document 762 Filed 11/20/20 Page 5 of 13

                                                                   PUBLIC REDACTED COPY


        Plaintiffs have repeatedly asked Defendants to reconsider their insistence that no Rule

30(b)(6) will be made available before the final days of discovery and have offered to take the

EMOI Rule 30(b)(6) deposition on any day between January 11 – January 31. Defendants have

made clear that this is non-negotiable. They have rejected requests to identify these witnesses5

and indicated that neither the EMOI nor EMC witness(es) will be made available for depositions

before the last week of discovery.

       3.      As discovery has proceeded, the importance of these depositions has become even

clearer. Nine of the eleven plaintiffs and five of the third-party witnesses have been deposed.

Despite myriad complaints by Defendants, Plaintiffs currently remain on track to complete this

discovery by the February 19th deadline. The Court should be advised of the following as it

provides a substantial explanation for the Defendants’ insistence on delaying Rule 30(b)(6)

depositions until the latest possible time:

       First, Defendants previously opposed the Rule 30(b)(6) depositions by arguing that

Plaintiffs could obtain information about relevant events in Indonesia through the fact witnesses

made available by Defendants, including Neil Duffin, who was Mobil Oil Indonesia’s Senior

Vice President. Mr. Duffin’s recent deposition has made several things clear. (A summary of

Mr. Duffin’s deposition is appended as Exhibit O. The full transcript is appended as Exhibit P6).

       *       Although Mr. Duffin was Senior Vice President of Mobil Oil Indonesia until

January 10, 2000, he then left the country and has no personal knowledge of events after that

time. Most of the Plaintiffs where injured after that time.



5
  See Hannah v. Wal-Mart Stores, Inc., 3:12CV1361 (JCH), 2014 WL 110950, at *7 (D. Conn.
Jan. 10, 2014) (requiring defendants to identify the names and locations of their Rule 30(b)(6)
witnesses).
6
  Defendants again interposed numerous objections throughout the deposition. Those objections
are not included in the quotation of deposition testimony infra.

                                                  5
Case 1:01-cv-01357-RCL Document 762 Filed 11/20/20 Page 6 of 13
Case 1:01-cv-01357-RCL Document 762 Filed 11/20/20 Page 7 of 13
Case 1:01-cv-01357-RCL Document 762 Filed 11/20/20 Page 8 of 13
           Case 1:01-cv-01357-RCL Document 762 Filed 11/20/20 Page 9 of 13

                                                                    PUBLIC REDACTED COPY


          Third, after hours of extraordinary admissions, Senior Vice President Duffin tried to walk

away from his testimony, stating that “



                                                                             ” (Exh. P at 222:7-12).

This, of course, is exactly the reason the Rule 30(b)(6) depositions are so important. Indeed, it is

revealing that Defendants’ previously listed as witnesses people like Tommy Chong and Maman

Budiman who spent much or most of their time on MOI’s activities in Aceh (see, e.g., Exhibits Q

& R), said these witnesses were represented by Defendants, and said they would be made

available for depositions, and then took the position they were no longer represented by

Defendants and would not be made available for depositions or used at trial. Notably, Duffin has

testified that

                                                .14

          4.      We provide this information because it should eliminate any mystery about why

the Defendants now refuse to make any Rule 30(b)(6) witness available until the very final days

of discovery (and then will make them available in Singapore, where depositions will commence

at 7 p.m. Eastern time, despite EMC’s location in the United States). Withholding these




                                            .
14
     See Exh. P at 33:3-17 (testifying that
                                 ); 33:22-34:4 (testifying that

                                   ; 34:5-35:3 (testifying that
                                                                            ; 35:21-36:14
(testifying that                                      ); 36:15-23 (testifying that
                                           ). As noted above, after previously indicating that
other witnesses who did spend significant time at MOI’s operations in Aceh, were
knowledgeable about the relevant events in Aceh, and were represented by Exxon and would be
made available for depositions (e.g., Tommy Chong and Maman Budiman), Exxon subsequently
took the position that these witnesses would not be produced for depositions.

                                                      9
       Case 1:01-cv-01357-RCL Document 762 Filed 11/20/20 Page 10 of 13

                                                                    PUBLIC REDACTED COPY


witnesses until the very final days of discovery is consistent with the Defendants’ longstanding

opposition to making these witnesses available at all. Given the Defendants’ prior

representations that they could complete all discovery by October 30 (including the Rule 30(b)

depositions which the Court had already ordered would go forward), and had staffing that would

enable them to take depositions every day, there is no proper basis for them to refuse to make

any Rule 30(b)(6) witnesses available until the very last week of discovery (i.e., more than 3 l/2

months after the depositions were noticed). The Defendants’ blanket and non-negotiable

insistence that they will not make any of the Rule 30(b)(6) witnesses available before the final

days of discovery is also not consistent with this Court’s directive that the parties confer about an

appropriate schedule for these depositions.

       This is especially untenable in view of the actions at the Phase 1 Rule 30(b)(6) and other

depositions, where Defendants interposed literally hundreds of objections, frequently instructed

the witnesses only to provide answers “if you know,” and threatened to terminate one of the Rule

30(b)(6) depositions while it was in progress. By now refusing to make any Rule 30(b)(6)

available until the last days of fact discovery, Defendants would make it impractical to follow-up

on any factual information provided at the depositions; difficult or impossible to resolve issues

that arise at these depositions before discovery closes or without risking delays in subsequent

events on the schedule, including expert reports; and would only encourage restrictions on the

witness(es)’ preparation, repeated objections and/or other impediments at these depositions

because of the challenges in addressing those issues if they arise in the final days of discovery.

There is simply no reasonable basis for Defendants not to make MOI’s still unidentified Rule

30(b)(6) witness available on any date between January 11 and January 31, so that if issues to

arise they can be presented and resolved without delaying the litigation.




                                                 10
       Case 1:01-cv-01357-RCL Document 762 Filed 11/20/20 Page 11 of 13

                                                                  PUBLIC REDACTED COPY


       Plaintiffs made very substantial efforts to resolve this and avoid presenting another

discovery issue to the Court. But there is simply no proper basis for Defendants’ unwillingness

to make the EMOI and EMC Rule 30(b)(6) witness(es) available on any dates before the final

week of discovery (nor has any sound reason been suggested). Accordingly, Plaintiffs file this

motion respectfully requesting that Defendants be directed to make EMOI’s Rule 30(b)(6)

witness available on any date between January 11 and January 31, 2021, and EMC’s Rule

30(b)(6) witness available on any date a week or more after the EMOI deposition is completed.

Dated: November 20, 2020                             Respectfully submitted,

                                                    /s/ Kit A. Pierson
                                                    Agnieszka M. Fryszman (#495208)
                                                    Kit A. Pierson (#398123)
                                                    Cohen Milstein Sellers & Toll PLLC
                                                    1100 New York Ave., N.W.
                                                    Suite 500, East Tower
                                                    Washington, DC 20005
                                                    Tel: (202) 408-4600
                                                    Fax: (202) 408-4699
                                                    afryszman@cohenmilstein.cm
                                                    kpierson@cohenmilstein.com

                                                    Poorad Razavi
                                                    Cohen Milstein Seller & Toll PLLC
                                                    2925 PGA Blvd., Suite 200
                                                    Palm Beach Gardens, FL. 33410
                                                    Tel: (561) 515-1400
                                                    Fax: (561) 515-1401
                                                    prazavi@cohenmilstein.com

                                                    Paul L. Hoffman (Pro Hac Vice)
                                                    Schonbrun Seplow Harris & Hoffman LLP
                                                    11543 W. Olympic Blvd
                                                    Los Angeles, CA
                                                    Tel: (310) 396-0731
                                                    hoffpaul@aol.com




                                               11
Case 1:01-cv-01357-RCL Document 762 Filed 11/20/20 Page 12 of 13

                                                 PUBLIC REDACTED COPY


                                    Terrence P. Collingsworth (# 471830)
                                    International Rights Advocates 621
                                    Maryland Ave., N.E.
                                    Washington, DC 20002 Tel:
                                    (202) 255-2198
                                    Attorneys for Plaintiffs




                               12
         Case 1:01-cv-01357-RCL Document 762 Filed 11/20/20 Page 13 of 13

                                                                    PUBLIC REDACTED COPY


                                 CERTIFICATE OF SERVICE


         I hereby certify that on November 20, 2020 I electronically filed Plaintiffs’ Motion

Requesting Relief Regarding EMOI and EMC Rule 30(b)(6) Depositions with the Clerk of the

Court using the ECF, who in turn sent notice to counsel of record in this matter.



Dated:     November 20, 2020                          /s/ Kit A. Pierson
                                                      Kit A. Pierson
